DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This communication is in response to the amendment filed 2/15/22.  Claims 1-30 are pending.   The IDS filed 2/15/22 has been considered.


Response to Amendment
The declaration under 37 CFR 1.132 filed 2/15/22 is insufficient to overcome the rejection of claims 1-30 based upon inadequate support in the original written description as set forth in the last Office action because:  
The facts presented are not germane to the rejection at issue.  The declarant sets forth their experience in the field of artificial intelligence.  The declarant further explains how they, as a person of ordinary skill in the art,  would approach the issue of developing a model for determining whether an overtraining condition is present. However, this is not a persuasive traversal of the rejections for inadequate written description.  The current rejections under 35 USC 112(a) set forth that applicant’s original disclosure fails to provide inadequate written description of what the applicant possessed at the time of filing. That one of ordinary skill in the art could “figure out” how to solve the problem does not overcome the applicant’s requirement to describe how applicant solved the problem to be addressed using the recited invention.  Therefore, Yi Guo’s explanation of how they would approach the problem is not germane to the current rejection.
Furthermore, the showing/facts in the declaration is not commensurate in scope with the claims.  More specifically, the declarant’s statements regarding the invention do not correspond to specific recited limitations of the current claims.   
Therefore, the claims remain rejected under 35 U.S.C. 112(a).
	Also, the statements set forth opinions which are directed to legal conclusions.  
As disclosed by MPEP 716.01(c), “Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight as long as the opinion is not on the ultimate legal conclusion at issue.  The declarant’s review of the prior art and whether it teaches the claim limitations are legal conclusions and not evidence or facts.   
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-7 and 21-25 are drawn to a device; claims 8-16 and 26-30 are drawn to a system; and claims 17-20 are drawn to a method.
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-30 recite(s) a system and method for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules, or instructions.)  The recited method and system are drawn to assessing and classifying possible overtraining in a user (e.g. athlete).  (i.e. managing personal behaviors).
	In particular, the method claim (claim 17) recites:
providing the wearable fitness tracking device…; 
generating a set of latent features relating to historical training patterns and outcomes; 
selectively updating the latent memory of a wearable fitness tracking device worn by the athlete with the latent features once the wearable fitness tracking device in an internet coverage area; 
recording current training data of the athlete as the athlete is training to generate a set of current features, regardless of presence of the wearable fitness tracking device in an internet coverage area, the current features including a heart rate measured with the wearable fitness tracking device;
 creating a feature set relating to a potential overtraining condition using at least the measured heart rate, the feature set being created with latent features and current features; normalizing the latent features and the current features into real numbers; 
performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition; feeding the feature vector into a neural network residing on the wearable fitness tracking device; 
Amendment dated February 15, 2022 Reply to Office Action of December 9, 2021 obtaining a result from the neural network as to whether an overtraining condition is present; and 
providing an overtraining warning to the athlete if an output of the neural network indicates an overtraining condition is present.

Similarly claim 1 recites a device configured to:
to retain latent data including demographic; geographic; and historical, non-current exercise,…;
 to retain current data that is updatable as the user is exercising, the current data including heart rate data provided; 
to determine an existence of an overtraining condition utilizing only updatable and selectively updatable data, 
to provide an alert to the user after determining that the overtraining condition exists according to the output of the neural network.
Claim 8 recites a system configured to:  
 store non-individual data not specific to the wearer of the fitness device, said non-individual data includinq qeneral historical athlete data, and 
store personal data particular to the wearer of the fitness device, said onboard processor including a classifier, 
analyze said current data and compare said current data with said latent data, said onboard processor ascertaining a likelihood of the athlete overtraining and becoming injured based on an output of the classifier, 
provide an alert to the athlete upon determining that the athlete is overtraining according to an output of the classifier.
  The judicial exception in each claim is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For example, claim 1 recites the additional limitations:  heart rate sensor, latent memory component, current memory component, a microprocessor including a classifier.  The recited wearable heart rate sensor does not recite a particular function in the recited claim, and was conventional and well-known at the time the invention was filed.  (See Bell et al: US 20140035745 A1, par. 4: “heart rate monitors using a watch and a chest strap are well-known, see www.polar.fi, for example “)  Moreover, the recited memory components and microprocessor (including a classifier) is/are generic components that performing functions well-understood, routine and conventional.  The  activities performed by the system that amount to no more than implementing the abstract idea with a computerized system. 
Claim 8 additionally recites a remote processor and database accessible over the internet; a memory, and an onboard processor.  These are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. Furthermore, the recited wearable fitness monitoring device having a heart rate sensor does not recite a particular function in the recited claim, and was conventional and well-known at the time the invention was filed.  (See Bell et al: US 20140035745 A1, par. 4: “heart rate monitors using a watch and a chest strap are well-known, see www.polar.fi, for example “)
Claim 17 additionally recites a neural network and “feeding the feature vector into a neural network residing on the wearable fitness tracking device.”  These additional features are not sufficient to render claim 17 patent eligible.  Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:   Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).
In the case of claim 17, the recitation of a “neural network” is tantamount to adding the words “apply it,” to the recited abstract idea.  The neural network is recited at a high level of generality, and the claim language fails to define or recite the details or the algorithm of how the neural network used to determine whether overtraining is present.  In other words, the claim language is the equivalent of “apply a neural network to determine whether an overtraining condition is present.”
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-7 and 21-25 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-7 and 21-25 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-7 and 21-25 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 9-16 and 26-30 are dependent from Claim 8 and include(s) all the limitations of claim(s) 8. However, the additional limitations of the claims 9-16 and 26-30 fail to recite significantly more than the abstract idea. Therefore, claim(s) 9-16 and 26-30 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 18-20 are dependent from Claim 17 and include(s) all the limitations of claim(s) 17. However, the additional limitations of the claims 18-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 18-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim states, “…determine an existence of an overtraining condition based on an output of the classifier utilizing data only in said memory irrespective of presence in an internet coverage area…” The specification does not recite exactly how a classifier is used to detect the overtraining condition and merely states that a classifier is applied. The specification also fails to disclose the data is analyzed to determine an existence of an overtraining condition. What specific analysis is performed? Examiner was able to locate the closest disclosure on page 9 which states, “Referring to Fig. 1, once a set of features has been generated, the set is preferably classified using one or more classifier models 108 to create second order features. Referring to Fig. 1, a NN classifier 112 is used to distinguish between normal training and abnormal training, taking into account normal population, and specific characteristics of an individual.” Examiner notes that his paragraph discloses that a classifier is used and further lists various different classifiers, there is no disclosure as to how the specific classifier is applied to the inputs.
Claim 3 states that the determination is based on a combination of active heart rate and at least one of a training intensity level and training duration. The specification does disclose that an active heart rate, intensity level, and training duration are used to determine if an athlete is overtraining. However, Examiner was unable to locate exactly how a combination of these values is used. The specification merely discloses that these values are used in combination but does not disclose how one would arrive at the conclusion of overtraining using these variables in combination. Examiner notes that page 15 of the specification states, “an overtraining conclusion is derived from latent historical parameters using statistical applications stored on the fitness tracker, combined with current data on the fitness tracker. Current data HR, intensity, and training duration (time and/or distance), combined with analysis that compares historical individual trends and historical general population category trends is utilized.”
Claim 11 states, “the determination is based on a combination of heart rate and training duration.”  The specification does disclose that an active heart rate and training duration are used to determine if an athlete is overtraining. However, Examiner was unable to locate exactly how a combination of these values is used. The specification merely discloses that these values are used in combination but does not disclose how one would arrive at the conclusion of overtraining using these variables in combination. Examiner notes that page 15 of the specification states, “an overtraining conclusion is derived from latent historical parameters using statistical applications stored on the fitness tracker, combined with current data on the fitness tracker. Current data HR, intensity, and training duration (time and/or distance), combined with analysis that compares historical individual trends and historical general population category trends is utilized.”
Claim 13 recites that an alert sent to the athlete warns the athlete to alter training duration. Examiner was unable to locate the disclosure of an alteration of a training duration. Page 13 of the specification does disclose, “The alert may specify that the athlete decrease training intensity, slow down, walk, or stop to reduce injury risk.”
Claim 17 recites, “…performing a statistical application with the latent features and the current features to generate a feature vector for the overtraining condition;” The specification does recite on page 13, the use of a statistical application with the latent features and the current features to generate a feature vector, however the specification does not disclose exactly how the statistical application is used to generate a feature vector using latent features and current features.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 has been amended to recite “microprocessor being configured to determine an existence of an overtraining condition based on an output of the neural network utilizing only updatable and selectively updatable data.”   Claim 8 similarly recites the language “ updatable and selectively updatable.”  It is unclear to the examiner how “updatable” and “selectively updatable” data are intended to be distinct from one another.    
Claims 2-16, and   21-30 inherit the deficiencies of their respective independent claims through dependency and are therefore also rejected


Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.  Regarding applicant’s arguments for based upon the rejections under 35 USC 101, the current rejection has been updated to reflect the claim amendments.  
(A)	Applicant argues the rejection of claim 1 under 35 USC 112(a).  In particular, the applicant argues that the disclosure clearly shows that Appellants were in possession of determining the “existence of an overtraining condition based on an output of the classifier” as recited in claim 1.
	In response, the Examiner respectfully disagrees. As previously explained, while pages 9 and 10 disclose the use of a classifier and the use of weighted inputs, there is no disclosure as to how the output of a determination of overtraining is concluded based on the inputs and the classifier. The general recitation of various classifiers and the recitation of the inputs themselves is not sufficient to overcome the rejection as this still does not disclose how the output conclusion is generated.
The applicant’s specification fails to describe specific inventive algorithm(s) applicant possessed.  To the contrary, pg. 9 of the disclosure states “there are a variety of techniques suitable for use as a classifier. Suitable classifiers include, but are not limited to statistical applications (e.g., Bayesian, K-nearest neighbour, fuzzy pyramid linking, discriminant analysis  (DA), logistic regression (LR), multivariant adaptive regression splines (MARS), support vector machine (SVM), and Hidden Markov Model), neural networks (parallel, double, deep learning recurrent), decision trees, associated rule mining, and case-based reasoning, or a combination of any of the foregoing.”  The applicant has provided a listing of various techniques which were already known in the art which may be used.  
However, this list does not clarify which classifier applicant used/applied in the claimed inventive process.    The listing of models or classifiers is the equivalent of saying a skilled artisan could use any well-known technique/process to perform the applicant’s inventive process. 
Thus the rejection has been maintained. 
(B)	Applicant argues that claims 3 and 11 do meet the 35 USC 112(a) written description requirements.  More specifically, Applicant submits that a person skilled in the art would be able to determine that Applicant had possession of the claimed invention as of the filing date based on Applicant’s disclosure. 
  In response, the examiner disagrees.  While page 10, lines 6-10 does disclose the use of a neural network to create a feature set and normalizing features in ranges from 0-1, the variables of an active heart rate, training intensity level, and training duration are not shown be used. A general description of the use of a neural network would not enable any person skilled in the art to carry out the calculation of an overtraining condition based on the variables. As such, the claim remains rejected under 35 U.S.C. 112(a).
	With regards to claim 11, Applicant refers Examiner to page 13, where the specification states, “If the heart rate is above a threshold value, preferably taking into consideration one or more of intensity, speed, and duration, then an AI analysis is triggered to determine whether the elevated heart rate may represent an overtraining condition and indicate the approach of an injury condition while the athlete is training.” Examiner notes that although this paragraph of the specification discloses what variables are taken into consideration and that an AI analysis is triggered, the specification does not disclose how the analysis utilizes these variables in conjunction with the threshold to determine an overtraining condition. Similar to claim 3, the Zhang declaration does not cure this deficiency as the declaration is directed towards a legal conclusion and a general description of a method and the variables used would not enable one of ordinary skill to determine a calculation of an overtraining condition.
(C)	Applicant states that the claim has been amended to “alter a training duration” to “alter a duration of exercise”. Applicant submits that the rejection of claim 13 has been overcome. 
In response, the examiner respectfully disagrees. Although the language of the “training duration” has been modified. Examiner was unable to locate the alteration of either the training duration or the duration of an exercise in the originally filed disclosure . As such, claim 13 remains rejected under 35 U.S.C. 112(a).
(D)	Regarding claim 17, applicant discloses that page 13 of the specification discloses the use of a statistical application with the latent features and current features to generate a feature vector. Applicant also states that the specification discloses creating the feature vector on page 10, lines 11-14 and statistical applications on page 9, lines 16-19. Applicant further refers to the Zhang declaration, paragraphs 9 and 10 to disclose the actual calculation using a statistical application. As such Applicant submits that claim 17 complies with the written description requirement.
	In response, the examiner respectfully disagrees. Although the page and lines cited by the Applicant may mention the creation of a feature vector, the specification itself does not disclose how the feature vectors are created using the statistical applications. As such, one of ordinary skill would not be able to discern applicant’s inventive technique to recreate the feature vectors, based on a general disclosure that the feature vector is created.
	With regards to the declaration by Zhang, the declaration under 37 CFR 1.132  filed on April 30, 2020 is insufficient to overcome the rejection of claim 17 based upon the inadequacy of the written disclosure under 35 U.S.C. 112(a) as previously set forth. Furthermore, even if paragraph 10 of the Zhang declaration is used as supporting evidence for the presence of feature vectors and a statistical application, Examiner respectfully notes that there is no evidence of how these variables are applied. As such, the claim remains rejected under 35 U.S.C. 112(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/            Primary Examiner, Art Unit 3626